Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 1 of 17                           PageID #: 2850


                                                                                        Êû^
                         IN THE UNITED STATES DISTRICT COURT                             '"Ò /n,
                                                                                              .,
                        FOR THE SOUTHERN DISTRICT OF ALABAMA                                         OÞ"-
                                                                                                      ,
                                  SOUTHERN DIVISION
                                                                                                       AT
                                                                                         4PN                r-
                                                                                     ca*ft{.so
UNITED STATES OF           AMERICA                  )
                                                                                                     ¿,4'outr
                                                    )
v.                                                  )   CRIMINAL No.20-00rrr-r.*-               3g"*
                                                    )
LISA OVERBY            BROKA\ü                      )

                                        PLEA AGREEMENT

            The defendant, LISA OVERBY BROKAW, represented by her counsel, and the United

States of America have reached a plea agreement in this case, pursuant to Rule 11 of the Federal

Rules of Criminal Procedure, the terms and conditions of which are as follows:

                                  RIGHTS OF THE DEFENDANT

            1     The defendant understands her rights as follows:

                  a.     To be represented by an attomey;

                  b.     To plead not guilty;

                  c.     To have atrial by an impartial jury;

                  d.     To confront and cross-examine witnesses and to call witnesses and

                         produce other evidence in her defense; and

                  e.     To not be compelled to incriminate herself.

                         WAIVER OF RIGHTS AND PLEA OF GUILTY

            2.    The defendant waives rights b through e, listed above, and pleads guilty to Count

                  One of the indictment, charging a violation of   Title   18, United States Code,

                  Section 846, Conspiracy to Possess with Intent to Distribute Controlled

                  Substance.




Rev. 4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 2 of 17                        PageID #: 2851




            J   The defendant understands that the statements she makes under oath in the plea             of

                guilty must be completely truthful and that she can be prosecuted for making false

                statements or perjury, or receive a perjury enhancement at sentencing, for any

                false statements she makes intentionally in this plea of guilty.

            4   The defendant expects the Court to rely upon her statements here and her

                response to any questions that she may be asked during the guilty plea hearing.

            5   The defendant is not under the influence of alcohol, drugs, or narcotics. She is

                certain that she is in full possession of her senses and is mentally competent to

                understand this Plea Agreement and the guilty plea hearing which       will follow.

            6   The defendant has had the benefit of legal counsel in negotiating this Plea

                Agreement. She has discussed the facts of the case with her attomey, and her

                attorney has explained to the defendant the essential legal elements of the criminal

                charge which has been brought against     her. The defendant's attorney has also

                explained to the defendant her tinderstanding of the United States' evidence and

                the law as it relates to the facts ofher offense.

            7   The defendant understands that the United States has the burden of proving each

                of the legal elements of the criminal charge beyond a reasonable doubt. The

                defendant and her counsel have discussed possible defenses to the charge. The

                defendant believes that her attorney has represented her faithfully,   skillfully, and

                diligently, and she is completely satisfied with the legal advice of her attorney.

            8   A separate document, entitled Factual Resume, will be submitted to the Court          as


                evidence at the guilty plea hearing. The Factual Resume is incorporated by

                reference into this Plea Agreement. The defendant and the United States agree
                                                   2
Rev. 4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 3 of 17                       PageID #: 2852




                that the Factual Resume is true and correct. Alterations to the Plea Agreement or

                Factual Resume initialed only by the defendant and her counsel are not part of thrs

                agreement and are not agreed to by the United States.

           9    This plea of guilty is freely and voluntarily made and is not the result of force,

                threats, promises, or representations, apart from those representations set forth in

                this Plea Agreement. There have been no promises from anyone as to the

                particular sentence that the Court will impose. The defendant is pleading guilty

                because she is   guilty.

           10   The defendant also knowingly and voluntarily waives all rights, whether asserted

                directly or through a representative, to receive from the United States after

                sentencing any further records, reports, or documents pertaining to the

                investigation or prosecution of this matter. This waiver includes, but is not

                limited to, rights under the Freedom of Information Act and the Privacy Act     of

                r974.

                                            PENALTY

           11   The maximum penalty the Court could impose as to Count One of the Indictment

                1S



                a.      Five (5) to 40 years imprisonment;

                b.      A fine not to exceed $5,000,000;

                c.      A mandatory minimum term of supervised release of four (4) years up to

                        lifetime supervised released, which would follow any term of

                        imprisonment. If the defendant violates the conditions of supervised

                        release, she could be imprisoned for the entire term of supervised release;
                                                  J
Rev.4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 4 of 17                          PageID #: 2853




                 d.      A mandatory special assessment of $100; and

                 e.      Such restitution as may be ordered by the Court.

                                            SENTENCING

           t2.   The Court will impose the sentence in this case. The United States Sentencing

                 Guidelines are advisory and do not bind the Court. The defendant has reviewed

                 the application of the Guidelines with her attorney and understands that no one

                 can predict with certainty what the sentencing range   will   be in this case   until after

                 a pre-sentence   investigation has been completed and the Court has ruled on the

                 results of that investigation. The defendant understands that at sentencing, the

                 Court may not necessarily sentence the defendant in accordance with the

                 Guidelines. The defendant understands that she will not be allowed to withdraw

                 her guilty plea if the advisory guideline range is higher than expected, or if the

                 Court departs or varies from the advisory guideline range.

           13    The defendant understands that this Plea Agreement does not create any right to

                 be sentenced in accordance with the Sentencing Guidelines, or below or within

                 any particular guideline range, and   fully understands that determination of the

                 sentencing range or guideline level, or the actual sentence imposed, is solely the

                 discretion of the Court.

           t4.   The United States will provide all relevant sentencing information to the

                 Probation Office for purposes of the pre-sentence investigation. Relevant

                 sentencing information includes, but is not limited to, all facts and circumstances

                 of this case and information concerning the defendant's conduct and background.



                                                   4
Rev.4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 5 of 17                            PageID #: 2854




            15    Both the defendant and the United States are free to allocute fully at the time of

                  sentencing.

            16.   The defendant agrees to tender $100 to the U.S. District Court Clerk in

                  satisfaction of the mandatory special assessment in this case. The United States

                  reserves the right to withdraw any favorable recommendations it may agree to

                  within this document if the defendant fails to pay the special assessment prior to

                  or at the time of her sentencing.

                                              RESTITUTION

            t7.   Pursuant   to   18 U.S.C. $$ 3556 and 3663(A), restitution is mandatory. The

                  defendant agrees to make full restitution in an amount to be determined by the

                  Court at sentencing as to all relevant conduct regardless of whether it relates to

                  the count of conviction.

                                               FORFEITURE

            18    The defendant agrees to confess the forfeiture to the United States of all

                  properties which represent proceeds of her criminal activities or which facilitated

                  any aspect of these illegal activities.

                                       FINANCIAL OBLIGATIONS

            t9    The Defendant expressly authorizes the U.S. Attorney's Office to obtain a credit

                  report in order to evaluate the Defendant's ability to satis$r any financial

                  obligation imposed by the Court. In order to facilitate the collection of financial

                  obligations to be imposed in connection with this prosecution, the Defendant

                  agrees to disclose   fully all   assets in which the Defendant has any interest or over



                                                         5
Rev. 4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 6 of 17                            PageID #: 2855




                  which the Defendant exercises control, directly or indirectly, including those held

                  by a spouse, nominee or other third party.

                                  UNITED STATES' OBLIGATIONS

           20     The United States will not bring any additional charges against the defendant

                  related to the facts underlying the Indictment and will not pursue additional

                  charges against the defendant in connection with this matter. This agreement is

                  limited to the United States Attorney's Office for the Southern District of

                  Alabama and does not bind any other federal, state, or local prosecuting

                  authorities.

           21     The United States will recommend to the Court that the defendant be sentenced at

                  the low end of the advisory sentencing guideline range as determined by the

                  Court.

                 APPLICATION OF'USSG $ 5K1.1 AND/OR FED. R. CRIM. P. 35

           22.    The defendant understands and agrees that she has no right to cooperate, and that

                  the decision whether to allow her to cooperate is reserved solely to the United

                  States in the exercise of its   discretion. If the United States agrees to allow the

                  defendant to cooperate, and     if the defendant agrees to cooperate, the following

                  terms and conditions apply:

                       a. The defendant shali fully, completely, and truthfully respond to all

                           questions put to her by law enforcement authorities regarding the

                           underlying facts of the offense(s) with which she is charged, as well as the

                           underlying facts of any criminal offense(s), state or federal, of which she

                           has information or knowledge.

                                                       6
Rev 4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 7 of 17                 PageID #: 2856




                b. The defendant acknowledges that he understands that she shall provide

                  truthful and complete information regarding any offense about which she

                  has knowledge or information regardless of whether law enforcement

                  authorities question her specifically about any such offense. This

                  provision requires the defendant to divulge all information available to her

                  even when law enforcement authorities do not know about the defendant's

                  involvement, knowledge or information relating to any particular offense.

                  This requirement extends to any and all persons about whom the

                  defendant has such knowledge or information.

                c. The defendant agrees to cooperate completely with all law enforcement

                  authorities in any matters to which her cooperation may be deemed

                  relevant by any law enforcement authority. The defendant agrees to fully

                  comply with all instructions from law enforcement authorities regarding

                  the specific assistance she shall provide. This includes, but is not limited

                  to, consenting to monitored andlor recorded telephone conversations,

                  participating in undercover operations, testiffing completely and truthfully

                  before any grand j ury, atany pre-trial pràceeding, during any Íial, and,

                  any post-trial proceeding.

                d. If the United States deems it necessary, the defendant may be required to

                  take apolygraph examination(s) which will be administered by a

                  govemment polygrapher. The defendant agrees that the results of any

                  polygraph examination may be used by the United States in its evaluation

                  of whether there has been substantial assistance, and are admissible at
                                               7
Rev.4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 8 of 17                    PageID #: 2857




                     sentencing to rebut an assertion by the defendant ofbad faith or

                     unconstitutional motive on the part of the United States.

                e. The defendant agrees to turn over to the United States any and all

                     documents, tapes and other tangible objects which are in her possession or

                     under her control and which are relevant to her participation in and

                     knowledge of criminal activities, regardless of whether it relates to the

                     charged offense. This obligation is a continuing one and includes

                     materials that the defendant may acquire, obtain or have access to after the

                     execution of this agreement.

                f.   The defendant also agrees to identify the assets of any other person which

                     were obtained through or facilitated the defendant's illegal activities or the

                     illegal activities of another.

                g. If the defendant provides full, complete, truthful and substantial

                     cooperation to the United States, which results in substantial assistance to

                     the United States in the investigation or prosecution of another criminal

                     offense, a decision specifically reserved by the United States in the

                     exercise of its sole discretion, then the United States agrees to move for a

                     downward departure in accordance with Section 5K1.1 of the United

                     States Sentencing Guidelines or Rule 35 of the Federal Rules of Criminal

                     Procedure, whichever the United States deems applicable. The United

                     States specifically reserves the right to make the decision relating to the

                     extent of any such departure request made under this agreement based

                     upon its evaluation of the nature and extent of the defendant's cooperation.
                                                 8
Rev. 4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 9 of 17                     PageID #: 2858




                   The defendant understands that the United States will make no

                  representation or promise with regard to the exact amount of reduction,        if
                  any, the United States might make in the event that it determines that the

                  defendant has provided substantial assistance. The defendant understands

                  that a mere interview with law enforcement authorities does not constitute

                  substantial assistance. The defendant also understands that, should she

                  provide untruthful information to the United States at any time, or fail to

                  disclose material facts to the United States at any time, or commits a new

                  criminal offense, the United States will not make      a   motion for downward

                  departure. If the defendant's effort to cooperate with the United States

                  does not amount to substantial assistance as determined solely by the

                  United States, the United States agrees to recommend that the defendant

                  receive a sentence at the low end of the advisory guideline range.

                h. The United      States and the defendant agree that any breach of this

                  agreement by the defendant, including but not limited to committing a new

                  offense, failing to cooperate, intentionally withholding information, giving

                  false information, committing pedury, failing to identify assets obtained

                  by her from his illegal activities or obtained by others associated with her

                  or of which she has knowledge, refusing to take a polygraph examination,

                  failing   a   polygraph examination, or refusing to testi$r before the grand

                  jury or at any judicial proceeding, would:




                                                9
Rev.4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 10 of 17                 PageID #: 2859




                             (1)   permit the United States to reinstate and proceed with

                                   prosecution on any other charges arising from the matters

                                   underlying the Indictment; and

                             (2)   permit the United States to initiate and proceed with the

                                   prosecution on any other charges arising from a breach       of

                                   this agreement. The United States will not be limited, in

                                   any respect, in the use.it may make against the defendant of

                                   any information provided by the defendant during her

                                   breached cooperation. Such breach   will constitute   a   waiver

                                   of any claim the defendant could make under the United

                                   States Constitution, the Federal Rules of Evidence, the

                                   Federal Rules of Criminal Procedure, or any statute or case

                                   law by which the defendant seeks to suppress the use of

                                   such information or any evidence derived from such

                                   information.

                   Nothing in this agreement shall protect the defendant in any way from

                   prosecution for any offense committed after the date of this agreement,

                   including perjury, false declaration, false statement, and obstruction of

                  justice, should the defendant commit any of these offenses during his

                   cooperation. The defendant acknowledges and agrees that the information

                  that she discloses to the United States pursuant to this agreement may be

                  used against her in any such prosecution.



                                             10
 Rev.4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 11 of 17                            PageID #: 2860



                       j.   The United States and the defendant agree that the defendant     will continue

                            her cooperation even after she is sentenced in the instant matter. Her

                            failure to continue his cooperation will constitute a breach of this

                            agreement, and the defendant agrees that under such conditions, the

                            United States will be free to reinstate the charges and the prosecution of

                            the charges in the Indictment, which are to be dismissed in accordance

                            with this agreement. Under these circumstances, the defendant expressly

                            waives any rights she may have under the statute of limitations and the

                            speedy trial provisions.

                        LIMITED WAIVER OF RIGHT TO APPEAL AND
                            WAIVER OF COLLATERAL ATTACK

             23.   As part of the bargained-for exchange represented in this plea agreement, and

                   subject to the limited exceptions below, the defendant knowingly and voluntarily

                   waives the right to file any direct appeal or any collateral attack, including a

                   motion to vacate, set aside, or correct sentence under 28 U.S.C. ç 2255.

                   Accordingly, the defendant will not challenge her guilty plea, conviction, or

                   sentence in any district court or appellate court proceedings.

                                      a.      EXCEPTIONS. The defendant reserves the right to timely

                            file   a direct appeal challenging:

                                              (1)     any sentence imposed in excess of the statutory

                                                      maximum;

                                              (2)     any sentence which constitutes an upward departure

                                                      or variance from the advisory guideline range.


                                                         11
 Rev. 4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 12 of 17                                   PageID #: 2861




                          The defendant also reserves the right to claim ineffective assistance           of

                          counsel in a direct appeal or $ 2255 motion.

            24    If the United    States files a notice   of appeal and such appeal is authorized by the

                  Solicitor General, the defendant is released from the appellate waiver.

            25    The defendant further reserves the right to timely move the district court for an

                  amended sentence under 18 U.S.C. $ 3582 in the event of a future retroactive

                  amendment to the Sentencing Guidelines which would affect the sentence.

            26.   If the defendant receives    a sentence    within or below the advisory guideline range,

                  this plea agreement shall serve as the defendant's express directive to defense

                  counsel to timely file a "Notice of Non-Appeal" following sentencing, signed by

                  the defendant.

                                     VIOLATION OF AGREEMENT

            27.   The defendant understands that      if   she breaches any provision of this Plea

                  Agreement, the United States will be free from any obligations imposed by this

                  agreement, but all provisions of the agreement remain enforceable against the

                  defendant. In the exercise of its discretion, the United States will be free to

                  prosecute the defendant on any charges of which           it   has   knowledge. In such event,

                  the defendant agrees not to assert any objections to prosecution that she might

                  have under the Sixth Amendment andlor Speedy Trial Act.

            28    In addition, if the defendant is released from detention prior to sentencing, she

                  understands that the United States       will no longer   be bound by this agreement     if
                  she violates any condition of her release prior to sentencing or prior to serving her

                  sentence after   it is imposed.
                                                       12
 Rev.4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 13 of 17                          PageID #: 2862




                                     ENTIRETY OF AGREEMENT

            29     This document is the complete statement of the agreement between the defendant

                   and the United States and may not be altered unless done so in     writing and signed

                   by all the parties.

                                                 Respectfully submitted,
                                                 RICHARD V/. MOORE
                                                 UNITED STATES ATTORNEY


 Date: April30.202l                              /s/Luis F. Peral
                                                 Luis F. Peral
                                                 Assistant United States Attomey




 Date: February 22.202I                          /s/Georse A. Martin
                                                 George A. Martin
                                                 Assistant United States Attorney
                                                 Deputy Chiet Criminal Division




            I have consulted with my counsel and fully understand all my rights with respect to the

 offense charged in the Indictment pending against me. I have read this Plea Agreement and

 carefully reviewed every part of it with my attomey. I understand this agreement, and I

 voluntarily agree to   it. I hereby stipulate that the Factual Resume,   incorporated herein, is true

 and accurate in every respect, and that had the matter proceeded to trial, the United States could

 have proved the same beyond a reasonable doubt.




 Dú"'       q'\0 ,L(
                                                 Lisa Overby Brokaw
                                                 Defendant
                                                                                               w \^^M
                                                                                                   f
                                                                                                           I

                                                                                                  0 Y4çlthr)
                                                    13
 Rev 4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 14 of 17                         PageID #: 2863




             I am the attorney for the defendant. I have fully explained her rights to her with   respect

 to the offense(s) charged in the Indictment in this matter. I have carefully reviewed every part           of

 this Plea Agreement with her. To my knowledge, her decision to enter into this agreement is an

 informed and voluntary one. I have carefully reviewed the Factual Resume, incorporated herein,

 with the defendant and to my knowledge, her decision to stipulate to the facts is an informed,

 intelligent and voluntary one.




 Date       ,q-?b'Ll
                                                   Attomey for




                                                     I4
 Rev.4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 15 of 17                      PageID #: 2864




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA                             )
                                                      )
 v                                                    )   CRIMINAL NO. 20.00122-TFM-3
                                                      )
 LISA OVERBY BROKA\il                                 )

                                       FACTUAL RESUME

            The defendant, LISA OVERBY BROKAW, admits the allegations of Count One of the

 Indictment.

                                 ELEMENTS OF THE OFFENSE

            LISA OVERBY BROKA\il       understands that in order to prove a violation of Title 21,

 United States Code, Section 846, as charged in Count One of the Indictment, the United States

 must prove:

            First:       That two or more persons in some way or manner, came to a mutual
                         understanding to distribute heroin, or to possess methamphetamine with
                         intent to distribute it; and

            Second       That the defendant knowingly and willfully became a member of such
                         conspiracy.

                                      OFFENSE CONDUCT

            Defendant, LISA OVERBY BROKA\ry, admits in open court and under oath that the

 following statement is true and correct and constitutes evidence in this case. This statement of

 facts is provided solely to assist the Court in determining whether afactual basis exists for LISA

 OVERBY BROKAW's plea of guilty. The statement of facts does not contain each and every

 fact known to LISA OVERBY BROKAW and to the United States conceming the defendant's

 invoivement in the charges set forth in the plea agreement.


                                                  1
 Rev.4/t8
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 16 of 17                     PageID #: 2865




            During the course of the conspiracy the defendant, LISA OVERBY BROKAW

  (BROKAW), conspired with Edwin Jerome Owens, aka, EJ, Martin Melton, aka, MC, Terry

  Owens, aka Solo, William Grant Owens, aka Whip, Adam Joseph Owens, aka, AJ/Big Homie,

  Kiairus Jamer Diamond, aka Diamond, and others to possess with the intent to distribute heroin.

            Two of the responsibilities BROKAW carried out on behalf of the Crossley Hills DTO

 was to test heroin, and transport heroin back to Mobile Alabama. During the conspiracy Edwin

  Jerome Owens, aka EJ, made approximately seventy trips to the New Orleans area and      Biloxi to

 obtain heroin from his sources of supply in New Orleans. On some of these trips Edwin Jerome

 Owens, aka EJ, went himself to obtain the heroin, and on some trips Edwin Jerome Owens, aka

 EJ, sent runners to obtain the heroin, and bring it back to him. Edwin Jerome Owens, aka EJ,

 also brought human heroin testers along with him on a number of trips to use, and thereby test

 the heroin for quality. The runners and/or human heroin testers Edwin Jerome Owens, aka EJ,

 hired to obtain andlor test the heroin included BROKA\ry, among other co-conspirators.

            On the first trip that V/BC went to New Orleans to obtain heroin for Edwin Jerome

 Owens, aka EJ, Edwin Jerome Owens, aka EJ, arranged for WBC and BROKA\il to go to New

 Orleans with the co-defendant Alex Scott, aka   Black. Scott was from New Orleans, but was

 staying in Mobile at the time. Scott had the source for the heroin in New Orleans. This trip

 occurred in the Fall of 2019, and WBC and BROKAW drove from Mobile to New Orleans to

 get the heroin. Scott drove in a separate vehicle. On this trip, Scott obtained approximately %

 ounce of heroin, and handed EJ's money to the supplier. Scott provided the heroin to

 BROKAW. BROKAW              and WBC then brought the heroin back to Edwin Jerome Owens, aka

 EJ, in Mobile, Alabama.



                                                  2
 Rev.4/18
Case 1:20-cr-00122-TFM Document 963 Filed 04/30/21 Page 17 of 17                    PageID #: 2866



            On approximately nine more occasions Edwin Jerome Owens, aka EJ,
                                                                             drove with

    BROKAW and V/BC to either the Mississippi/Louisiana line or to Biloxi, MS
                                                                              to meet the co-
    defendant Fitzalbert McGloshe,n aka "Fitz" aka "Fifty," who drove
                                                                      from the New orleans area to
    sell heroin to Edwin Jerome Owens, aka EJ.

            The role of BROKAW and wBC on these trips was to use, and thereby
                                                                              test the heroin

   for quality. on each of these trips Edwin Jerome owens, aka EJ, obtained
                                                                            approximat ely   %

   ounce of heroin from McGloshen. Edwin Jerome Owens, aka EJ, paid
                                                                             BROKAW   and WBC

   either 712 gram or 1 gram of heroin for their efforts in testing the heroin.

            The United States and the defendant agree and recommend to the Court
                                                                                 that the

   defendant be held accountable for over 100 grams of heroin for purposes
                                                                           of relevant conduct in
  the case, the specific amount determined at sentencing.

                                                 AGREED TO AND SIGNED
                                                 Respectfully submitted,

                                                 RICHARD V/. MOORE
                                                 LINITED STATES ATTORNEY

  Date: Aoril30-2021                             /s/Luis F. Peral
                                                 Luis F. Peral
                                                 Assistant United States Attorney

 Date: Februarv 19.2 021                         /s/Georse A.
                                                 George A. Martin
                                                 Assistant United States Attorney
                                                 Chief, Criminal Division


 Date
            ol'tù - 1.1
                                                Lisa Overby Brokaw
                                                                                       eg
                                                                                             b
                                                Defendant

Date:

                                                Attorney for
                                                   -)
Rev. 4/18
